Exhibit 10.2
SECOND LOAN MODIFICATION AND FORBEARANCE AGREEMENT
     This Second Loan Modification and Forbearance Agreement (this “Loan
Modification Agreement”) is entered into as of the Second Loan Modification
Effective Date, by and between SILICON VALLEY BANK, a California corporation,
with its principal place of business at 3003 Tasman Drive, Santa Clara,
California 95054 and with a loan production office located at 380 Interlocken
Crescent, Suite 600, Broomfield, Colorado 80021 (“Bank”), and ENERGY FOCUS,
INC., a Delaware corporation, formerly known as Fiberstars, Inc., a Delaware
corporation, with offices located at 32000 Aurora Road, Solon, Ohio 44139.
1. DESCRIPTION OF EXISTING INDEBTEDNESS AND OBLIGATIONS. Among other
indebtedness and obligations which may be owing by Borrower to Bank, Borrower is
indebted to Bank pursuant to a loan arrangement dated as of October 27, 2008,
evidenced by, among other documents, a certain Second Amended and Restated Loan
and Security Agreement dated as of October 27, 2008 between Borrower and Bank,
as amended by a certain First modification and Forbearance Agreement dated as of
January 31, 2009 between Borrower and Bank (the “First Amendment”, and as may be
further amended from time to time, the “Loan Agreement”). Capitalized terms used
but not otherwise defined herein shall have the same meaning as in the Loan
Agreement.
2. DESCRIPTION OF COLLATERAL. Repayment of the Obligations is secured by the
Collateral as described in the Loan Agreement and as described in a certain
Intellectual Property Security agreement between borrower and Bank, as ratifies
and reaffirmed by a certain Reaffirmation of Intellectual Property Security
Agreement dated as of October 27, 2008 between Borrower and Bank (collectively,
the “IP Agreement”, and together with any other collateral security granted to
Bank, the “Security Documents”).
     Hereinafter, the Security Documents, together with all other documents
evidencing or securing the Obligations shall be referred to as the “Existing
Loan Documents”.
3. ACKNOWLEDGMENT OF DEFAULTS. Borrower acknowledges and agrees that certain
Defaults and Events of Default have occurred under the Loan Agreement by virtue
of Borrower’s failure to comply with the minimum Tangible Net Worth covenant
contained in Section 6.9(a) of the Loan Agreement for the compliance periods
ended on November 30, 2008 and December 31, 2008 (the “Prior Defaults”). Bank is
currently forbearing from enforcing its rights and remedies under the Loan
Agreement due to the Prior Defaults. In addition. Borrower failed to comply with
the minimum Tangible Net Worth covenant set forth in Section 6.9(a) for the
compliance periods ended January 31, 2009, February 28, 2009, March 31, 2009 and
April 30, 2009 (the “Additional Defaults”, and together with the Prior Defaults,
the “Existing Defaults”).
4. DESCRIPTION OF CHANGE IN TERMS.

  A.   Modifications to Loan Agreement.

  1   The Loan Agreement shall be amended by deleting the following text
appearing in Section 2.3(a) thereof in its entirety:

      “(a) Interest Rate; Advances. Subject to Section 2.3(b), the principal
amount outstanding under the Revolving Line shall accrue interest at a floating
per annum rate equal to the aggregate of the Prime Rate plus one and one-half
percentage point (1.50%), which interest shall be payable monthly.”         and
inserting in lieu thereof the following:         “(a) Interest Rate; Advances.
Subject to Section 2.3(b), the principal amount outstanding under the Revolving
Line shall

 



--------------------------------------------------------------------------------



 



      accrue interest at a floating per annum rate equal to (i) from the Second
Loan Modification Effective Date through and including June 30, 2009, the
aggregate of the Prime Rate plus one and one-half percentage point (1.50%);
(ii) beginning July 1, 2009 through and including September 30, 2009, the
aggregate of the Prime Rate plus two percentage points (2.00%); and (iii)
beginning October 1, 2009 and thereafter, the aggregate of the Prime Rate plus
three percentage points (3.00%), which interest shall in any event be payable
monthly.”

  2   The Loan Agreement shall be amended by deleting the following text
appearing in Section 2.4(e) thereof in its entirety:

      “(e) Collateral Monitoring Fee. A monthly collateral monitoring fee of
Seven Hundred Fifty Dollars ($750.00), payable in arrears on the last day of
each month; provided, however, that during any Streamline Period, the collateral
monitoring fee shall be $0.00 (in each case, the collateral monitoring fee will
be prorated for any partial month); and”         and inserting in lieu thereof
the following:         “(e) Collateral Monitoring Fee. A monthly collateral
monitoring fee of Seven Hundred Fifty Dollars ($750.00), payable in arrears on
the last day of each month (prorated for any partial month at the beginning and
upon termination of this Agreement); and”

  3   The Loan Agreement shall be amended by deleting the following text at the
end of Section 6.2(a) in its entirety:

      “Notwithstanding the foregoing, during a Streamline Period, provided no
Event of Default has occurred and is continuing, Borrower shall be required to
provide Bank with the reports and schedules required pursuant to clause
(a)(i)(A) above on a monthly basis.”

  4   The Loan Agreement shall be amended by deleting the following text
appearing in Section 6.8 thereof in its entirety:

      “6.8 Operating Accounts.       (a) Maintain its and its Subsidiaries’, if
any, primary depository, operating accounts and securities accounts with Bank
and Bank’s affiliates with all excess funds maintained at or invested through
Bank or an affiliate of Bank, which accounts shall represent at least
eighty-five percent (85%) of the dollar value of Borrower’s and such
Subsidiaries accounts at all financial institutions.       (b) Provide Bank five
(5) days prior-written notice before establishing any Collateral Account at or
with any bank or financial institution other than Bank or its Affiliates. In
addition,

 



--------------------------------------------------------------------------------



 



      for each Collateral Account that Borrower at any time maintains in the
United States at financial institutions other than Bank, in an aggregate amount
in excess of One Hundred Thousand Dollars ($100,000) at any time, Borrower shall
cause the applicable bank or financial institution (other than Bank) at or with
which any such Collateral Account is maintained lo execute and deliver a Control
Agreement or other appropriate instrument with respect to such Collateral
Account to perfect Bank’s Lien in such Collateral Account in accordance with the
terms hereunder. The provisions of the previous sentence shall not apply to
deposit accounts exclusively used for payroll, payroll taxes and other employee
wage and benefit payments to or for the benefit of Borrower’s employees and
identified to Bank by Borrower as such.”         and inserting in lieu thereof
the following:         “6.8 Operating Accounts.       (a) Maintain all of its
and its Subsidiaries domestic depository, operating accounts and securities
accounts with Bank, with all excess funds maintained at or invested through
Bank.       (b) Provide Bank five (5) days prior-written notice before
establishing any Collateral Account at or with any bank or financial institution
other than Bank or Bank’s Affiliates. For each Collateral Account that Borrower
at any time maintains, Borrower shall cause the applicable bank or financial
institution (other than Bank) at or with which any Collateral Account is
maintained to execute and deliver a Control Agreement or other appropriate
instrument with respect to such Collateral Account to perfect Bank’s Lien in
such Collateral Account in accordance with the terms hereunder which Control
Agreement may not be terminated without the prior written consent of Bank. The
provisions of the previous sentence shall not apply to deposit accounts
exclusively used for payroll, payroll taxes and other employee wage and benefit
payments to or for the benefit of Borrower’s employees and identified to Bank by
Borrower as such.”

  5   The Loan Agreement shall be amended by deleting the following text
appearing in Section 6.9 thereof in its entirety:

      “6.9 Financial Covenants.         Borrower shall maintain at all times, to
be tested as of the last day of each month, on a non-consolidated basis
determined by Bank from Borrower’s unconsolidated balance sheet:       (a)
Tangible Net Worth. From the monthly period ended September 30, 2008 through and
including the monthly period ending December 31, 2008, a Tangible Net Worth of
not less than Sixteen Million Dollars ($16,000,000), in each case increasing by
(i) seventy-five percent (75%) of issuances of

 



--------------------------------------------------------------------------------



 



      equity or seventy-five percent (75%) of the principal amount of
Subordinated Debt issued or incurred by the Borrower after the Effective Date
and (ii) seventy-five percent (75%) of Borrower’s unconsolidated net income.
Increases in this Tangible Net Worth covenant based on consideration received
from (a) the issuance of equity securities of Borrower and Subordinated Debt
shall be effective as of the end of the fiscal month in which such consideration
is received and (b) quarterly income shall be effective as of the end of each
fiscal quarter, and shall continue effective thereafter.         Notwithstanding
the foregoing, not later than December 31, 2008, Bank shall, after consultation
with Borrower in its reasonable discretion, revise the Tangible Net Worth
covenant described in clause (a) above for the period beginning January 1, 2009
and for each fiscal month thereafter.”         and inserting in lieu thereof the
following:         “6.9 Financial Covenants.         Borrower shall maintain at
all times, to be tested as of the last day of each month, on a non-consolidated
basis determined by Bank from Borrower’s unconsolidated balance sheet:       (a)
Tangible Net Worth. From the monthly period ended September 30, 2008 and for
each monthly period thereafter, a Tangible Net Worth of not less than Sixteen
Million Dollars ($16,000,000), in each case increasing by (i) seventy-five
percent (75%) of issuances of equity or seventy-five percent (75%) of the
principal amount of Subordinated Debt issued or incurred by the Borrower after
the Effective Date and (ii) seventy-five percent (75%) of Borrower’s
unconsolidated net income. Increases in this Tangible Net Worth covenant based
on consideration received from (a) the issuance of equity securities of Borrower
and Subordinated Debt shall be effective as of the end of the fiscal month in
which such consideration is received and (b) quarterly income shall be effective
as of the end of each fiscal quarter, and shall continue effective thereafter.”

  6   The Loan Agreement shall be amended by deleting the following definitions
in Section 13.1 thereof, each in its entirety:

      “Borrowing Base” is (a) seventy-five percent (75%) of Eligible Accounts
other than Eligible ‘Early Buy’ Pool and Spa Accounts plus (b) the lesser of
(X) fifty percent (50%) of Borrower’s cash at Bank or (Y) One Million Five
Hundred Thousand Dollars ($1,500,000), plus (c) the lesser of (X) seventy-five
percent (75%) of Eligible ‘Early Buy’ Pool and Spa Accounts or (Y) Five Hundred
Thousand Dollars ($500,000), in each case as determined by Bank from Borrower’s
most recent Borrowing Base Certificate; provided, however, that Bank may
decrease the foregoing percentages and/or amounts in its good faith business
judgment based on events, conditions, contingencies, or risks

 



--------------------------------------------------------------------------------



 



      which, as determined by Bank, may adversely affect the value of the
Collateral.         “Eligible ‘Early Buy’ Pool and Spa Accounts” means all of
Borrower’s pool and spa accounts that are otherwise Eligible Accounts that are
(a) pre-approved by Bank in writing and (b) due and payable ninety-one (91) to
one hundred eighty (180) days from invoice date; provided, however, that
Eligible ‘Early Buy’ Pool and Spa Accounts do not include pool and spa accounts
that are not paid within the earlier of (X) thirty (30) days from the invoice
due date or (Y) one hundred eighty (180) days from the invoice date.        
“Liquidity Ratio” is, for any date of measurement, the ratio of (a) Borrower’s
cash at Bank on such date; to (b) all outstanding Indebtedness owed by Borrower
to Bank on such date.         “Revolving Line” is an Advance or Advances in an
aggregate amount of up to Four Million Dollars ($4,000,000) outstanding at any
time.         “Streamline Period” is any date in which Borrower’s Liquidity
Ratio is greater than 2.50:1.00.”         and inserting in lieu thereof the
following:         ““Borrowing Base” is (a) seventy-five percent (75%) of
Eligible Accounts, as determined by Bank from Borrower’s most recent Borrowing
Base Certificate; provided, however, that Bank may decrease the foregoing
percentage in its good faith business judgment based on events, conditions,
contingencies, or risks which, as determined by Bank, may adversely affect the
value of the Collateral.         “Revolving Line” is an Advance or Advances in
an aggregate amount of up to Two Million Dollars ($2,000,000) outstanding at any
time.”

  7   The Loan Agreement shall be amended by inserting the following definition
in Section 13.1 thereof, in appropriate alphabetical order:

      ““Second Loan Modification Effective Date” is the date indicated on the
signature page to the Second Loan Modification and Forbearance Agreement entered
into between Bank and Borrower.”

  8   The Compliance Certificate appearing as Exhibit D to the Loan Agreement is
hereby replaced with the Compliance Certificate attached as Exhibit B hereto.

5. FORBEARANCE BY BANK.

  A.   In consideration of, among other things, Borrower’s compliance with each
and every term of this Agreement, Bank hereby agrees to forbear from exercising
its rights and remedies against the





--------------------------------------------------------------------------------



 



      Borrower as a result of the Existing Defaults until the earlier to occur
of (i) a Default or an Event of Default under the Loan Agreement (with the sole
exception of the Existing Defaults), (ii) the failure of Borrower to promptly,
punctually, or faithfully perform or comply with any term or condition of this
Agreement as and when required, it being expressly acknowledged and agreed that
TIME IS OF THE ESSENCE, or (iii) 3:00 pm (Denver, Colorado time) on June 30,
2009 (the period commencing as of the date of the First Loan Modification
Effective Date and ending on the earlier of (i), (ii) or (iii) above shall be
referred to as the “Forbearance Period”).     B.   Borrower hereby acknowledges
and agrees that nothing contained in this section or in any other section of
this Agreement shall be deemed or otherwise construed as a waiver by Bank of the
Existing Defaults or any other Default or Event of Default (whether now existing
or hereafter arising) or of any of its rights and remedies pursuant to the
Existing Loan Documents, applicable law or otherwise. This Loan Modification
Agreement shall only constitute an agreement by Bank to forbear from enforcing
its rights and remedies based upon the Existing Defaults upon the terms and
conditions set forth herein. Upon the expiration of the Forbearance Period, the
agreement of Bank to forbear as set forth in this Loan Modification Agreement
shall automatically terminate and Bank may immediately commence enforcing its
rights and remedies pursuant to the Existing Loan Documents, applicable law or
otherwise, in such order and manner as Bank may determine appropriate.

6. TERMS OF FORBEARANCE.

  A.   From and after the execution of this Loan Modification Agreement,
Borrower agrees that Bank shall have no further obligation to make any Advances
to Borrower, or to issue or provide any other extensions of credit of any kind
to Borrower (as used herein and in the Loan Agreement, any Advance, Letter of
Credit, FX Forward Contract, amount utilized for Cash Management Services, or
any other extension of credit by Bank for Borrower’s benefit shall be referred
to as a “Credit Extension”). Notwithstanding the foregoing, during the
Forbearance Period and at the request of Borrower, Bank may, in its sole and
absolute discretion, continue to make any Credit Extensions, subject in all
events to the terms and conditions of this Loan Modification Agreement, the Loan
Agreement (including but not limited to, all limitations imposed by the
Borrowing Base and the Availability Amount) and the other Existing Loan
Documents. Borrower covenants and agrees that if, in the sole and absolute
discretion of Bank, Bank shall make any Credit Extensions during the Forbearance
Period, such act shall not constitute (i) a waiver of any of the Existing
Defaults, or of any other Default or Event of Default which may now exist or
which may occur after the date of this Loan Modification Agreement under any of
the Existing Loan Documents, or (ii) an agreement on the part of Bank to make
any further extensions of credit of any kind to Borrower at a later date.     B.
  At all times during the Forbearance Period Borrower shall comply with all
terms and conditions contained in the Loan Agreement and other Loan Documents
and shall continue to remit all regularly scheduled payments (including, without
limitation, all principal, interest, fees, costs and other amounts) which may
become due under the Existing Loan Documents, as and when such payments are due.

7. FEES. Borrower shall pay to Bank a forbearance fee equal to Four Thousand
Dollars ($4,000.00), which fee shall be due on the date hereof and shall be
deemed fully earned as of the date hereof. Borrower shall also reimburse Bank
for all legal fees and expenses incurred in connection with the Existing Loan
Documents and this Loan Modification Agreement.
8. RATIFICATION OF IP AGREEMENT. Borrower hereby ratifies, confirms and
reaffirms, all and singular, the terms and conditions of the IP Agreement, and
acknowledges, confirms and agrees that said IP Agreement contains an accurate
and complete listing of all Intellectual Property Collateral as defined in said
IP Agreement, shall remain in full force and effect. Notwithstanding the terms
and conditions of the IP Agreement, the





--------------------------------------------------------------------------------



 



Borrower shall not register any Copyrights or Mask Works in the United States
Copyright Office unless it: (i) has given at least fifteen (15) days’
prior-written notice to Bank of its intent to register such Copyrights or Mask
Works and has provided Bank with a copy of the application it intends to file
with the United States Copyright Office (excluding exhibits thereto); (ii)
executes a security agreement or such other documents as Bank may reasonably
request in order to maintain the perfection and priority of Bank’s security
interest in the Copyrights proposed to be registered with the United States
Copyright Office; and (iii) records such security documents with the United
States Copyright Office contemporaneously with filing the Copyright
application(s) with the United States Copyright Office. Borrower shall promptly
provide to Bank a copy of the Copyright application(s) filed with the United
States Copyright Office, together with evidence of the recording of the security
documents necessary for Bank to maintain the perfection and priority of its
security interest in such Copyrights or Mask Works. Borrower shall provide
written notice to Bank of any application filed by Borrower in the United States
Patent Trademark Office for a patent or to register a trademark or service mark
within thirty (30) days of any such filing.
9. RATIFICATION OF PERFECTION CERTIFICATE. Borrower hereby ratifies, confirms
and reaffirms, all and singular, the terms and disclosures contained in a
certain Perfection Certificate dated as of October 27, 2008 executed by
Borrower, and acknowledges, confirms and agrees the disclosures and information
Borrower provided to Bank in the Perfection Certificate have not changed, as of
the date hereof.
10. AUTHORIZATION TO FILE. Borrower hereby authorizes Bank to file UCC financing
statements without notice to Borrower, with all appropriate jurisdictions, as
Bank deems appropriate, in order to further perfect or protect Bank’s interest
in the Collateral, including a notice that any disposition of the Collateral, by
either the Borrower or any other Person, shall be deemed to violate the rights
of the Bank under the Code.
11. CONSISTENT CHANGES. The Existing Loan Documents are hereby amended wherever
necessary to reflect the changes described above.
12. RATIFICATION OF LOAN DOCUMENTS. Borrower hereby ratifies, confirms, and
reaffirms all terms and conditions of the Loan Agreement, the other Existing
Loan Documents and all security or other collateral granted to the Bank, and
confirms that the indebtedness secured thereby includes, without limitation, the
Obligations.
13. NO DEFENSES OF BORROWER. Borrower hereby acknowledges and agrees that
Borrower has no offsets, defenses, claims, or counterclaims against Bank with
respect to the Obligations, or otherwise, and that if Borrower now has, or ever
did have, any offsets, defenses, claims, or counterclaims against Bank, whether
known or unknown, at law or in equity, all of them are hereby expressly WAIVED
and Borrower hereby RELEASES Bank from any liability thereunder.
14. CONTINUING VALIDITY. Borrower understands and agrees that in modifying the
existing Obligations, Bank is relying upon Borrower’s representations,
warranties, and agreements, as set forth in the Existing Loan Documents. Except
as expressly modified pursuant to this Loan Modification Agreement, the terms of
the Existing Loan Documents remain unchanged and in full force and effect.
Bank’s agreement to modifications to the existing Obligations pursuant to this
Loan Modification Agreement in no way shall obligate Bank to make any future
modifications to the Obligations. Nothing in this Loan Modification Agreement
shall constitute a satisfaction of the Obligations. It is the intention of Bank
and Borrower to retain as liable parties all makers of Existing Loan Documents,
unless the party is expressly released by Bank in writing. No maker will be
released by virtue of this Loan Modification Agreement.
15. RIGHT OF SET-OFF. In consideration of Bank’s agreement to enter into this
Loan Modification Agreement, Borrower hereby reaffirms and hereby grants to
Bank, a lien, security interest and right of set off as security for all
Obligations to Bank, whether now existing or hereafter arising upon and against
all deposits, credits, collateral and property, now or hereafter in the
possession, custody, safekeeping or control of Bank or any entity under the
control of Silicon Valley Bank (including a Bank subsidiary) or in transit to
any of them. At any time after the occurrence and during the continuance of an
Event of Default, without demand or notice, Bank may set off the same or any
part thereof and apply the same to any liability or obligation of Borrower even
though unmatured

 



--------------------------------------------------------------------------------



 



and regardless of the adequacy of any other collateral securing the loan. ANY
AND ALL RIGHTS TO REQUIRE BANK TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT
TO ANY OTHER COLLATERAL WHICH SECURES THE OBLIGATIONS, PRIOR TO EXERCISING ITS
RIGHT OF SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF
BORROWER, ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.
16. JURISDICTION/VENUE. Borrower accepts for itself and in connection with its
properties, unconditionally, the exclusive jurisdiction of any state or federal
court of competent jurisdiction in the State of California in any action, suit,
or proceeding of any kind against it which arises out of or by reason of this
Loan Modification Agreement. NOTWITHSTANDING THE FOREGOING, THE BANK SHALL HAVE
THE RIGHT TO BRING ANY ACTION OR PROCEEDING AGAINST THE BORROWER OR ITS PROPERTY
IN THE COURTS OF ANY OTHER JURISDICTION WHICH THE BANK DEEMS NECESSARY OR
APPROPRIATE IN ORDER TO REALIZE ON THE COLLATERAL OR TO OTHERWISE ENFORCE THE
BANK’S RIGHTS AGAINST THE BORROWER OR ITS PROPERTY.
17. CONFIDENTIALITY. Bank may use confidential information for the development
of databases, reporting purposes, and market analysis, so long as such
confidential information is aggregated and anonymized prior to distribution
unless otherwise expressly permitted by Borrower. The provisions of the
immediately preceding sentence shall survive the termination of the Loan
Agreement.
18. COUNTERSIGNATURE. This Loan Modification Agreement shall become effective
only when it shall have been executed by Borrower and Bank.
[The remainder of this page is intentionally left]

 



--------------------------------------------------------------------------------



 



This Loan Modification Agreement is executed under the laws of the State of
California as of the Second Loan Modification Effective Date.

                          BORROWER:   BANK:    
 
                        ENERGY FOCUS, INC.   SILICON VALLEY BANK    
 
                        By:   /s/ Nicholas G. Berchtold   By:                  
           
 
  Name:   Nicholas G. Berchtold       Name:        
 
                       
 
  Title:   VP Finance and CFO       Title:        
 
                       

Second Loan Modification Effective Date: June 12, 2009
[Second Loan Modification and Forbearance Agreement Signature Page]

 